DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
	Claims 1, 2, 4-9, 11, and 14-19 are pending.
	Claims 3, 10 , 12, 13, and 20 are cancelled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18, 2021 has been entered.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4-9, 11, and 14-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Williams, III et al. (US 2007/0233266 A1, hereinafter “Williams”).

Regarding Claims 1 and 16, Williams discloses a femoral component of a knee implant (abstract), the femoral component (Figures 7- 9, element 10) comprising a shell region (18) having an anterior end, a posterior end, a lateral end and a medial end (see Figures 7-8) and an outer joint articulation surface (12) and an interior surface, the interior surface including a smooth surface  (interior surface of 18 is smooth as seen in cross-section in Figure 9), and an intermediate region (support, 16) located adjacent to the interior surface of the shell region, the intermediate region including a bone interface surface (14), the bone interface surface includes a plurality of planar portions/faces (planar portions/faces not labeled but seen in inner surface of Figure 8) shaped to accommodate a patient's resected femoral bone (as the bone interface surface is the bone engaging surface it will accommodate the patient’s resected femoral bone).  Williams further discloses the interior surface of the shell region (as seen on cross section in Figure 9) is a smooth continuous surface arranged and configured to allow stress distribution over a wide area of the shell region.  Williams also discloses that the intermediate region exhibits a different modulus of elasticity than the shell region (as described in [0032] in a preferred embodiment the shell region is made of metal and the intermediate region made of a polymeric material which would have different moduli of elasticity).  Williams also discloses that the shell region includes a plurality of strengthening ribs (Figure 9 where folded sections 30 are ribs, described in [0036 and 0037) extending from the smooth interior surface).  The shell region and the intermediate region are capable of being made integrally made by a rapid- manufacturing technique.  Please note: as the claimed recitation for the manner in which the device is constructed is a claimed process element and the device meets the structure as claimed, it is capable of formation by the claimed process. 
The embodiment of Figures 7-9 discloses the inventions substantially as claimed, but does not discloses the plurality of strengthening ribs extending laterally between the lateral end and the medial end.  The embodiment of Williams in Figures 3-6 teaches strengthening ribs extending laterally between the lateral end and the medial end (seen best in Figure 5).  Additionally, Figures 3-6 of Williams teach at least one of the plurality of strengthening ribs disposed within a medial condylar region of the shell region, at least one of the plurality of strengthening ribs disposed within a lateral condylar region of the shell region (in Figures 5, one side of the device would be considered medial and contains ribs, and one side would be considered lateral and contains ribs), and at least one of the plurality of strengthening ribs disposed at a junction of the lateral and medial condylar regions, the strengthening rib at the junction extending laterally between the lateral and medial ends before curving anterior-posteriorly along a portion of the medial and lateral condyles (see annotated Figure 5 below).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the rib structure as taught in Figures 3-6 with the embodiment of Figures 7-9 when additional strengthening was desired in the medial to lateral directions.  Please note:  [0045] of Williams discloses that “the embodiments are merely illustrative of the principles and applications of the present invention” and that “modifications may be made to the illustrative embodiments . . . without departing from the spirit and scope of the present invention”.

    PNG
    media_image1.png
    257
    476
    media_image1.png
    Greyscale

Regarding Claim 2, Williams discloses the femoral component of claim 1 where the plurality of planar portions are separated from each other via an angle or corner (as seen in Figure 8). 
Regarding Claim 4, Williams discloses the femoral component of claim 1, where the interior surface of the shell region  includes smooth transitions between a posterior section of the shell region, an inferior section of the shell region, and an anterior section of the shell region (as seen in Figures 7-9).  
Regarding Claim 5, Williams discloses the femoral component of claim 1, where the cross-sectional area of the shell region is uniform (as seen in Figure 9).  
Regarding Claim 6, Williams discloses the femoral component of claim 5, where the shell region has a plurality of cross-sections taken perpendicular to the outer joint articulation surface and each of the plurality of cross-sections includes a corresponding cross-sectional profile of the shell region and a corresponding cross-sectional area of the shell region (every cross-section taken would inherently include a corresponding cross-sectional profile and area), the cross-sectional profiles of the shell region being varied amongst the plurality of cross- sections (taken at different regions, the cross-sections would be varied) and the plurality of cross-sectional areas of the shell region being substantially uniform amongst the plurality of cross-sections (all cross-sections would be considered substantially uniform).  
Regarding Claim 7, Williams discloses the femoral component of claim 6, where the shell region includes a thickness and a width (as seen in Figures 7-9), the thickness of the shell region being varied from an anterior portion to a posterior portion and the width of the shell region being varied from the anterior portion to the posterior portion, the thickness and the width being inversely varied relative to each other (in order to maintain a substantially uniform cross-sectional area, the thickness and width would be varied inversely).  
Regarding Claims 8 and 9, Williams discloses the femoral component of claim 1, where the intermediate region is comprised of a different material than the shell region and the intermediate region has at least one of a different density than the shell region and a different porosity than the shell region (as described in [0032] in a preferred embodiment the shell region is made of metal and the intermediate region made of a polymeric material which would be different materials and provide for different densities and porosities).  
Regarding Claims 11 and 14, Williams discloses the femoral component of claim 1, and discloses at least one of the plurality of strengthening ribs (Figure 9, 30) disposed at an anterior portion of the shell region and in an internal portion of the shell region (as described in [0036 -0037]).
	Regarding Claim 15, Williams disclose the femoral component of claim 1, and discloses that the ribs include curved edges (as seen in Figure 9, the ribs are curved  to avoid sharp transitions).  
Regarding Claims 17 and 18, Williams discloses the orthopedic implant of claim 16, and the device of Williams is capable of formation with the intermediate region integrally formed with the shell region, or the intermediate region separately formed and bonded to the interior surface of the shell region.   Please note: as the claimed recitation for the manner in which the device is constructed is a claimed process element and the device meets the structure as claimed, it is capable of formation by the claimed process. 
Regarding Claim 19, Williams discloses the orthopedic implant of claim 16, where the intermediate region is movable relative to the shell region ([0034] describes that the shell may be affixed by fixation elements which would render it moveable relative to the intermediate region).  
Response to Arguments
Applicant's arguments filed August 12, 2022 have been fully considered but they are not persuasive.
The examiner finds that the prior art of Williams contains all of the claim limitations of the amended claims, as described above. Although found in different illustrative embodiments, thus necessitating a 103 rejection, all claimed elements are taught by the Williams reference, and a combination is indicated. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE L NELSON/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774